Bloodworth, J.
This case grows out of an appeal to the superior court of Richmond county from a judgment of the industrial commission of Georgia, refusing compensation to Lonnie Inglett for an alleged injury while in the employ of Sinclair Refining Company. The commissioner who heard the case rendered the following judgment: “The commissioner finds, therefore, from the evidence in this case that there was no accident sustained in this case, and, under my construction of section 2, subsection d, the claimant is not entitled to recover compensation for his alleged injury. Claim *321for compensation is therefore denied.” Thereupon the claimant appealed to the superior court, ánd the judge of that court passed the following order: “ The award of the industrial commission is affirmed and made the judgment of the court.” - In our opinion, under the evidence adduced, the injury sustained by the claimant was not the result of an “ accident” within the meaning of section 2 (d) of the workmen’s compensation act, and it follows that the judgment of the superior court should be affirmed.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.